                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TODD MICHAEL SHUTT,                                   :       No. 3:18cv721
                Plaintiff                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      : (Chief Magistrate Judge Schwab)
ANDREW M. SAUL,                                       :
Commissioner of Social Security,                      :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

    AND NOW, to wit, this 27th day of September 2019, it is hereby
ORDERED as follows:

1) The defendant’s objections to the report and recommendation (Doc. 24) are
OVERRULED;

2) The report and recommendation of July 3, 2019 (Doc. 23) is hereby
ADOPTED;

3) The Commissioner’s final decision denying plaintiff’s application for benefits is
VACATED;

4) The Clerk of Court is directed to enter judgment in favor of the plaintiff and
against the defendant;

5) The Clerk of Court is further directed to remand this case to the defendant
pursuant to sentence four of 42 U.S.C. § 405(g) to conduct a new administrative
hearing;

6) The Clerk of Court is directed to close this case.
                                          BY THE COURT:

                                                      s/ James M. Munley
                                                      JUDGE JAMES M. MUNLEY
                                                      United States District Court
